i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION


                                         No. 04-08-00184-CR

                                        Kellie Grace MEDINA,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CR-11402W
                            Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 3, 2008

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Kellie Grace Medina appeals the judgment convicting her of theft of property with a value

of less than $1,500, enhanced by a prior theft conviction, and sentencing her to eighteen months

incarceration in the Texas Department of Criminal Justice – State Jail Division.

           Medina’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

she raises arguable points of error, but nonetheless concludes this appeal is frivolous and without
                                                                                         04-08-00184-CR

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). Medina was provided a copy of the brief and motion to withdraw and was informed of her

right to review the record and file her own brief. She has not done so.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Medina’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San Antonio 1997,

no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.).

        No substitute counsel will be appointed. Should Medina wish to seek further review of this

case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the date of either this opinion or the last timely motion

for rehearing that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition for discretionary

review must be filed with this court, after which it will be forwarded to the Texas Court of Criminal

Appeals along with the rest of the filings in this case. See id. R. 68.3. Any petition for discretionary

review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.

See id. R. 68.4.

                                                         Steven C. Hilbig, Justice

Do not publish




                                                   -2-